CHRISTIAN, J.
The offense is possession of intoxicating liqu'or for the purpose of sale; the punishment confinement in the penitentiary for two years.
Operating under a search warrant officers went to appellant’s residence and found therein seven gallons of whisky, a complete still, and some mash. Appellant was served with a copy of the search warrant at the time the search was made. Appellant offered no testimony on the trial of his case.
We find no exceptions to the court’s charge. The court adjourned on the 2d day of March, 1929. Appellant’s hills of exception were filed on the 27th of April,' 1929. No extension of time for the filing of the biils was granted by the trial court. Article 760, subd. 5, C. C. P., allows 30 days after the day of adjournment of court for filing bills of exception. There being no order in the record extending the time, and said bills not having been filed within 30 days after the adjournment of court, we are compelled to hold they were filed too late. Mann v. State, 102 Tex. Cr. R. 210, 277 S. W. 1085.
The evidence being sufficient, the judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.